{¶ 18} As the majority states, and as the State concedes, the trial court was without authority to impose on Balch a prison term for violation of his community control because the trial court failed to notify him "of the specific prison term that may be imposed for a violation of the conductions of the sanction." State v. Brooks,103 Ohio St. 3d 134, 2004-Ohio-4746, at paragraph two of the syllabus.
 {¶ 19} However, this does not mean that Balch can never be imprisoned for the remainder of the community control sanction.
 {¶ 20} In State v. Fraley, 105 Ohio St. 3d 13, 2004-Ohio-7110, the Ohio Supreme Court explained that community control violation hearings are, in effect, sentencing hearings at which the trial court may correct its omission by advising the offender of the specific prison term for subsequent violations. Id. at ¶ 17.
 {¶ 21} Accordingly, if the trial court were to notify Balch of a specific sentence at a subsequent violation hearing, it would be able to impose that sentence. *Page 1